DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 09/20/21.  Accordingly, claims 1-19 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitation “the first reception circuit receives a clock from the reception apparatus, and the first transmission circuit synchronizes retention data retained by the first transmission circuit using the received clock, and transmits the retention data to the reception apparatus”.  In in the limitation, recitations “the reception apparatus” are lack of antecedent basis.  In light of figure 1 of the instant application, a first transmission circuit (41, 42) receives a clock (CLK, CLKB)  from a reception circuit (82, 84).  It is suggested, and hereafter assumed, that the limitation is changed to -- the first transmission circuit receives a clock from the reception circuit, and the first transmission circuit synchronizes retention data retained by the first transmission circuit using the received clock, and transmits the retention data to the reception circuit”.
-Claim 7 recites the limitations “the reception apparatus”.  They are suggested, and hereafter assumed, to  be changed to –the reception circuit— in order to avoid lacking of antecedent basis.
-Claim 8 recites the limitation “the reception apparatus”.  The limitation is suggested, and hereafter assumed, to  be changed to –the reception circuit— in order to avoid lacking of antecedent basis.
-Claims, (if any) depended on above claims, are therefore also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6. 8, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segaram (7,092,449).
-Regarding claim 1, Segaram teaches a transmission apparatus (see figure 2), comprising: a first reception circuit (comprising (230, 234, 240)); and a first transmission circuit (comprising (256, 262, 266, 270)), wherein the first transmission circuit receives, via (256), a clock (TX CLK+, TS CLK-) (referred to “processing clock signal PCLK”, col. 7, line 15) from the reception circuit (see col. 7, lines 8-11), and the first transmission circuit synchronizes, via (262), retention data (DATA OUT) retained by the first transmission circuit using the received clock (see col. 7, lines 35-42), and transmits, via (270),  the retention data to the reception circuit (see col. 7, lines 53-58).
-Regarding claim 2, Segaram teaches that the transmission apparatus comprises an internal circuit (262), wherein the internal circuit is driven without changing an operation frequency of the received clock (see col. 7, lines 35-42).
-Regarding claim 6, Segaram teaches that first reception circuit receives, via (230), a differential clock (MCLK+, MCLK-) (see figure 2).
-Regarding claim 8, Segaram teaches that a signal (“commands embedded in the processing clock signal PCLK”, col. 7, lines 63-64) in which external data (being the signal)  transmitted from an external apparatus ((220), figure 2) and a clock  (“processing clock signal PCLK”, col. 7, line 15)  transmitted from the reception circuit are superimposed/embedded (see col. 7, lines 59-64).
-Regarding claim 13, Segaram teaches a reception apparatus (226) (see figure 2), comprising: a second transmission circuit (230); and a second reception circuit (234), wherein the second transmission circuit transmits a clock (TX CLK+, TS CLK-)  to a transmission apparatus (250), and the second reception circuit receives retention data  (DATA OUT) retained by the transmission apparatus (see col. 7, lines 53-58). 
-Regarding claim 14, Segaram teaches that the second transmission circuit transmits a differential clock (TX CLK+, TS CLK-)  (see figure 2).
-Regarding claim 18, Segaram teaches a transmission system (200) (see figure 2) comprising: a transmission apparatus (250); and a reception apparatus (210), wherein 
the transmission apparatus includes a first reception circuit (256) and a first transmission circuit (262, 266, 270), 
the reception apparatus includes a second transmission circuit (230) and a second reception circuit (234, 240), 
the second transmission circuit transmits a clock (TX CLK+, TS CLK-)  to a transmission apparatus, 
the first reception circuit receives the clock from the reception apparatus, the first transmission circuit uses the received clock to transmit retention data (DATA OUT) retained by the first transmission circuit to the reception apparatus, and the second reception circuit receives the retention data (see col. 7, lines 59-64).
Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (2021/0145250).
-Regarding claim 1, Kato teaches a transmission apparatus (see figure 2), comprising: a first reception circuit (1306, 1310); and a first transmission circuit (210), wherein the first transmission circuit receives, via (2101), a clock (SERIAL CLOCK SIGNAL) from the reception circuit, and the first transmission circuit synchronizes retention data (SERIAL DATA SIGNAL) retained by the first transmission circuit using the received clock, and transmits the retention data to the reception circuit (see [0044-0045]).
-Regarding claim 6, Kato teaches that the first reception circuit receives a differential clock (SERIAL CLOCK SIGNAL) (see figure 2, and [0045]).
-Regarding claim 7, Kato teaches that the transmission apparatus comprises a filter (2102) wherein the filter separates a clock (“data detection clock”, [0074]) transmitted from the reception apparatus from a signal (inputted to (2102)) in which external data  (“digital transmission signal”, [0074]) (DIGITAL TRANSMISSION SIGNAL) transmitted from an external apparatus (1309),  and a clock (SERIAL CLOCK SIGNAL) transmitted from the reception apparatus are superimposed (see figure 2 and [0044, 0045, 0066, 0067, 0074]).
-Regarding claim 8, Kato teaches that a signal (OUTP, OUTN) in which external data (“digital transmission signal”, [0074]) (DIGITAL TRANSMISSION SIGNAL)  transmitted from an external apparatus (1309) and a clock (SERIAL CLOCK SIGNAL)  transmitted from the reception apparatus are superimposed, (see figure 2, and [0044-0046, 0066, 0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Segaram in view of Sengoku (2015/0199295).
-Regarding claim 5, Segaram does not teach whether the retention data is image data, as claimed.
In analogous art, Sengoku teaches that data for transmission can be image data “image data” (see [0091]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Segaram, as taught by Sengoku, in such a way that the retention data would be image data so that with the implementation, the transmission apparatus would be enhanced with capability for image data transmission.
Allowable Subject Matter
Claims 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4 and 9-12 would be allowable if rewritten, as suggested,  to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632